280 S.W.3d 791 (2009)
Denis L. SLAGLE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68954.
Missouri Court of Appeals, Western District.
April 21, 2009.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun Mackelprang, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., HAROLD L. LOWENSTEIN, and THOMAS H. NEWTON, JJ.
Prior report: 206 S.W.3d 404.

ORDER
PER CURIAM:
Denis L. Slagle was convicted of two counts of statutory sodomy in the first degree, § 566.062, RSMo 2000. He appeals the circuit court's judgment denying his motion for post-conviction relief under Rule 29.15. On appeal, Slagle argues that the circuit court erred in overruling his Rule 29.15 motion because the record establishes that his counsel was ineffective for failing to object to the State's introduction of testimony that, on the day he was arrested, Slagle had asked another person to kidnap the victim, an offense for which he was not charged. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).